Citation Nr: 1419097	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

4.  Entitlement to service connection for a back disability, to include arthritis and degenerative disc disease with radiculopathy and secondary to service-connected residuals of a coccyx fracture. 

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for a right shoulder disability. 

7.  Entitlement to service connection for a left shoulder disability. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression. 

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  Unfortunately, a written transcript is not available due to an audio malfunction on the hearing recording.  The Veteran was informed of the malfunction in a March 2014 letter and provided an opportunity to request a new hearing in accordance with 38 C.F.R. § 20.717 (2013).  No response to this letter was received and the Board will therefore assume the Veteran does not desire another hearing. 

The reopened issues of entitlement to service connection for back and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) along with all the other claims on appeal.

FINDINGS OF FACT

1.  The claim for service connection for a back disability (claimed as a spine injury) and a right knee disability were initially denied by the RO in an unappealed August 1991 rating decision.  The Veteran made multiple attempts to reopen the claims and was most recently denied in an unappealed September 2006 rating decision.

2.  The evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for entitlement to service connection for back and right knee disabilities were initially denied in an unappealed August 1991 rating decision.  The RO found that the record did not establish a link between the claimed back condition and any incident of active duty service, to include a fall in August 1964 that fractured the Veteran's coccyx.  The record also did not establish any current residuals of a May 1964 in-service right knee injury.  The Veteran did not appeal the August 1991 denial of his claims and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran made multiple attempts to reopen the previously denied claims for entitlement to service connection for back and right knee disabilities and was most recently denied in an unappealed September 2006 rating decision.  Both claims were denied as the evidence did not establish a nexus between currently present chronic disabilities and any incident of active duty service.  

The evidence received since the September 2006 rating decision includes statements from several of the Veteran's family members (received by VA in December 2012) and a May 2012 medical opinion from a doctor at the Clarksburg VA Medical Center (VAMC) associated with the Veteran's virtual claims file.  The lay statements document the Veteran's long-standing complaints of back and knee pain and his brother's personal recollection that the Veteran's pain dates from the time of his service injuries.  The May 2012 VAMC medical opinion also links the Veteran's current back disability with radiculopathy to an injury during military service.  The Board finds this evidence is new as it was not previously considered and also material as it relates to a previously unestablished fact in the claims-the presence of a nexus between the Veteran's current back and right knee conditions and active service.  Thus, the new lay and medical evidence is sufficient to reopen the claims for entitlement to service connection for a back disability and a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Given the favorable nature of the Board's decision to reopen the claims, further discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a back disability is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right knee disability is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claims for service connection as well as the other claims on appeal.   In a September 2012 letter, the Veteran's representative stated that he had obtained copies of treatment records from the Clarksburg VAMC dated from June 1998 to June 2012.  The representative also submitted a compact disc with copies of the VAMC records.  Unfortunately, this disc is not compatible with the Board's computer systems and the claims file does not contain records from the Clarksburg VAMC during the period from June 1998 to February 2003.  Upon remand, these records must be obtained and associated with the virtual or paper claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board also finds that the Veteran should be provided VA examinations to determine the nature and etiology of the claimed back and right knee disabilities based on the documentation of injuries in the service treatment records.  
Regarding the other claims on appeal, the Veteran filed a notice of disagreement (NOD) in July 2013 in response to a May 2013 rating decision continuing a denial of service connection for a left knee disability and bilateral shoulder, psychiatric, hearing loss, and tinnitus disabilities along with a claim for TDIU.  The Veteran has not been provided a statement of the case (SOC) in response to the NOD. The case must therefore be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for a back disability and left knee disability on a secondary basis. 

2.  Obtain the Veteran's complete records from the Clarksburg VAMC for the period from June 1998 to February 2003, either by copying them from the compact disc submitted by the Veteran's representative or by contacting the facility.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

3.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed back and right knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present back and right knee disabilities are etiologically related to any incident of active duty service, to include a right knee strain in May 1964 and the Veteran's August 1964 fall and fracture to his coccyx. 

The examiner should also issue an opinion stating whether the Veteran's current back disability is caused or aggravated by residuals of the service-connected coccyx fracture. 

A complete rationale (i.e. basis) must be provided for all expressed opinions.  The examiner MUST address whether the claimed back disability has been AGGRAVATED by the service-connected coccyx fracture. 

4.  Then, issue a SOC to the Veteran and his representative on the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, entitlement to service connection for right and left shoulder, psychiatric, hearing loss, and tinnitus disabilities, and entitlement to TDIU.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

5.  If the Veteran perfects an appeal with respect to the claims included in the SOC, ensure that all indicated development is completed before the case is returned to the Board.

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


